DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 01/26/2022.  
3.	Acknowledgment is made of Continuing Data: This application has PRO 62/933,831 filed 11/11/2019.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-4, 6-15 and 17-21 (renumbered 1-19) are allowed.  Claims 5 and 16 have been cancelled. Claim 21 has been newly added.

EXAMINER'S AMENDMENT
5. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney, Gerald L. Fellows – Registration No. 36,133 on April 29, 2022.

6.	Please amend the claims, which were filed on 01/26/2022 as follows:

1. (Currently Amended) A computing device comprising: 
one or more processors; 
a non-transitory computer-readable memory having stored therein computer-executable instructions, that when executed by the one or more processors, cause the one or more processors to perform actions comprising: 
receiving a request receiving a request to generate an application, the request comprising information indicating specific functionality of a physical asset at a location, the specific functionality including at least an indication of at least one of a low code environment and a no-code environment of the physical asset; 
identifying application rules associated with the physical asset and application rules associated with the specific functionality; 
configuring a user interface (UI) based on the identified application rules and the specific functionality of the physical asset, the UI comprising interface objects (IOs) corresponding to capabilities for generating components of the requested application; 
receiving interactions with the IOs, the interactions comprising feedback indicating a configuration of the capabilities; 
generating, based on the received interactions, the requested application, the generated application being configured according to the configured capabilities identified from the interactions; and 
enabling, via the computing device, execution of the generated application. 

2. (Original) The computing device of claim 1, further comprising:
storing information related to the generated application in cloud storage.

3. (Previously Presented) The computing device of claim 2, further comprising:
receiving another request related to another physical asset, the other physical asset being a type of asset that is related to the physical asset at the location; retrieving the stored information for the generated application; and configuring another UI based on said information.

4. (Original) The computing device of claim 3, wherein said other physical asset is at another location, wherein said other UI is compiled further based on information related to the other location.

5. (Cancelled).

6. (Original) The computing device of claim 1, wherein said feedback comprises an action selected from a group consisting of: modification of a layout, editing of a tool, editing of a size, editing of a format, editing of a function, addition of a function and removal of a function.

7. (Original) The computing device of claim 1, wherein said specific functionality for the requested application corresponds to at least one of a type of operation performed by the physical asset, a type of input/output data and type of computations performed by the physical asset.

8. (Original) The computing device of claim 1, wherein said applications rules for the physical asset and specific functionality are retrieved from a cloud storage on a network.

9. (Original) The computing device of claim 1, wherein said physical asset application rules correspond to capabilities of the physical asset and a type of data associated with operation of said physical asset.

10. (Original) The computing device of claim 1, wherein said application rules for the specific functionality correspond to operations of the physical asset and capabilities for performing the operations.

11. (Original) The computing device of claim 1, wherein said request is received from a device executing at the location.

12. (Currently Amended) A method comprising:
receiving, by a computing device, a request to generate an application, the request comprising information indicating specific functionality of a physical asset at a location, the specific functionality including at least an indication of at least one of a low code environment and a no-code environment of the physical asset;
identifying, by the computing device, application rules associated with the physical asset and application rules associated with the specific functionality;
	 configuring, by the computing device, a user interface (UI) based on the identified application rules and the specific functionality of the physical asset, the UI comprising interface objects (IOs) corresponding to capabilities for generating components of the requested application;
	receiving, by the computing device, interactions with the IOs, the interactions comprising feedback indicating a configuration of the capabilities;
	generating, by the computing device, based on the received interactions, the requested application, the generated application being configured according to the configured capabilities identified from the interactions; and
	enabling, by the computing device, execution of the generated application.

13. (Original) The method of claim 12, further comprising: storing information related to the generated application in cloud storage.

14. (Previously Presented) The method of claim 13, further comprising: receiving another request related to another physical asset, the other physical asset being a type of asset that is related to the physical asset at the location; retrieving the stored information for the generated application; and configuring another UI based on said information.

15. | (Original) The method of claim 14, wherein said other physical asset is at another location, wherein said other UI is compiled further based on information related to the other location.

16. (Cancelled).

17. (Original) The method of claim 12, wherein said feedback comprises an action selected from a group consisting of: modification of a layout, editing of a tool, editing of a size, editing of a format, editing of a function, addition of a function and removal of a function.

18. (Original) The method of claim 12, wherein said applications rules for the physical asset and specific functionality are retrieved from a cloud storage on a network, wherein said physical asset application rules correspond to capabilities of the physical asset and a type of data associated with operation of said physical asset, wherein said application rules for the specific functionality correspond to operations of the physical asset and capabilities for performing the operations.

19. (Currently Amended) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a computing device, performs a method comprising:
	receiving, by the computing device, a request to generate an application, the request comprising information indicating specific functionality of a physical asset at a location, the specific functionality including at least an indication of at least one of a low code environment and a no-code environment of the physical asset;
	identifying, by the computing device, application rules associated with the physical asset and application rules associated with the specific functionality;
	 configuring, by the computing device, a user interface (UI) based on the identified application rules and the specific functionality of the physical asset, the UI comprising interface objects (IOs) corresponding to capabilities for generating components of the requested application;
	receiving, by the computing device, interactions with the IOs, the interactions comprising feedback indicating a configuration of the capabilities;
	generating, by the computing device, based on the received interactions, the requested application, the generated application being configured according to the configured capabilities identified from the interactions; and
	enabling, by the computing device, execution of the generated application.

20. (Previously Presented) The non-transitory computer-readable storage medium of claim 19, further comprising: storing information related to the generated application in cloud storage; receiving another request related to another physical asset, the other physical asset being a type of asset that is related to the physical asset at the location; retrieving the stored information for the generated application; and compiling and presenting another UI based on said information.

21. (New) The computing device of claim 1, further including transmitting the UI to a user.



Reason for Allowance
7. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “the specific functionality including at least an indication of at least one of a low code environment and a no-code environment of the physical asset; identifying application rules associated with the physical asset and application rules associated with the specific functionality; configuring a user interface (UI) based on the identified application rules and the specific functionality of the physical asset, the UI comprising interface objects (IOs) corresponding to capabilities for generating components of the requested application; receiving interactions with the IOs, the interactions comprising feedback indicating a configuration of the capabilities; generating, based on the received interactions, the requested application, the generated application being configured according to the configured capabilities identified from the interactions; and enabling, via the computing device, execution of the generated application” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198 
04/30/2022.